LEASE EXPANSION AGREEMENT - 2018

﻿

THIS LEASE EXPANSION AGREEMENT - 2018 (this “Agreement”) is dated as of June 15,
2018 (the “Effective Date”), and is by and between EMBASSY  BANK FOR THE LEHIGH
VALLEY (“Embassy”) and RED BIRD ASSOCIATES, LLC (“Red Bird”).

﻿

WHEREAS, by Lease Agreement dated June 11, 2001, Embassy leased from Gateway
Associates, LLC, approximately 7,827 square feet of office space on the first
floor of the office building commonly known as 100 Gateway Drive, Hanover
Township, Northampton County, PA, Suite 100; and

﻿

WHEREAS, said Lease Agreement was amended by a First Amendment dated August 6,
2001; and

﻿

WHEREAS, the said building was acquired from Gateway Associates, LLC by Red Bird
on January 10, 2003, together with an assignment to Red Bird of all leases
affecting the premises; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Addendum dated January
1, 2005, adding approximately 4,349 square feet of office space, known as Suite
200 (the “First Lease Expansion Addendum”); and

﻿

WHEREAS, the said Lease Agreement was amended by a Second Lease Expansion
Addendum dated October 21, 2011, adding approximately 4,303 square feet of
office space, known as Suite 210; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Renewal and
Modification Agreement dated May 4, 2012; and

﻿

WHEREAS, the said Lease Agreement was amended by a Lease Renewal Agreement
- 2017 dated February 17, 2017; and

﻿

WHEREAS, the parties desire to amend the Lease Agreement (as amended) as set
forth herein.

﻿

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties agree as follows:

﻿

1. Expansion.    Red Bird hereby leases to Embassy and Embassy hereby leases
from Red Bird the third floor of the premises known as 100 Gateway Drive,
Hanover Township, Pennsylvania, commonly known as Suite 300 consisting of 6,019
square feet and Suite 310 consisting of 3,280 square feet.

﻿

2. Term.   The expansion provided for in this Agreement, and the leasing of the
additional space shall be effective as of June 15, 2018 (the “Third Floor
Commencement Date”) and shall continue for the remaining term of the underlying
Lease Agreement, including all renewal options.

﻿

3.  Rent.    Embassy shall pay monthly base rent for such expansion space at the
same rate and with the same rent escalations as the second floor of the
premises.  Specifically, the monthly base rent shall be $19.14 per square foot
as of the Effective Date of this Agreement, and such base rent shall increase by
two percent (2%) on March 1 of each applicable year.  

﻿

4. Operating Expenses.  As a result of Embassy’s lease of the additional space
provided for herein, its share of the Operating Expenses (as defined in the
Lease Agreement) shall be 100%.

﻿

5. Leasehold Improvements.  The parties agree and acknowledge all leasehold
improvements located in or about the third floor expansion space constructed by
prior tenant(s) are and shall be owned by Embassy, as of the Effective Date of
this Agreement, provided that upon expiration of the Lease Agreement such
leasehold improvements shall be surrendered and shall be and remain the property
of Red Bird.

﻿

6.  Ratification.  Except as provided herein, all terms and provisions of the
original Lease Agreement (as amended) are incorporated herein by reference, and
are hereby ratified and confirmed.

﻿

7.Entire Agreement.  This Agreement, together with the underlying Lease
Agreement (as amended), contains the entire agreement between the parties
concerning the subject matter hereof.

﻿

﻿

IN WITNESS WHEREOF, and intending to be legally bound, the parties have executed
this Agreement as of the day and year first above written.

﻿

﻿

﻿

 

 

 

ATTEST:

 

EMBASSY BANK FOR THE

﻿

 

LEHIGH VALLEY

﻿

 

 

 

/s/ Judith A. Hunsicker

 

By:

/s/ Lynne M. Neel, E.V.P.

﻿

 

 

﻿

 

RED BIRD ASSOCAITES, LLC

﻿

 

 

 

﻿

 

By:

/s/ Frank Banko III

﻿



--------------------------------------------------------------------------------